PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No. 11,304,869
Issue Date: April 19, 2022
Application No. 16/785,945
Filing or 371(c) Date: 10 Feb 2020
Attorney Docket No. 1569115.100US2 
:
:
:
:	DECISION ON REQUEST
:                    FOR REFUND
:
:


This is a decision on the renewed Request for Refund filed April 18, 2022.  

The request is DISMISSED.
Applicant files the above request for refund of $680 and states that “[a]pplicant inadvertently listed as Large Entity at time of filing, and with later RCE.”
A review of the Office records indicates that small entity status was established on January 24, 2022.  However, the request was not made within three (3) months of the payment date. (Note 37 CFR 1.28(b)).
In view of the above, the request for refund cannot be granted. 

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.  


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions